Citation Nr: 1519225	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In January 2015, the Veteran withdrew his prior request for a Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD related to service, to include as a result of fear of death when serving in Vietnam.  See August 2010 Form 21-0781.  

The Veteran was afforded a VA examination in January 2011, in which the examiner diagnosed the Veteran with anxiety disorder and declined to diagnose the Veteran with PTSD, noting that there was no rationale for the Vet Center's diagnosis of PTSD.  However, the Board notes that an August 2010 Vet Center treatment record diagnosed the Veteran with PTSD with apparent consideration of the diagnostic criteria.  Further, since the January 2011 VA examination, the Veteran has been diagnosed with PTSD from another facility other than the Vet Center.  See June 2012 private treatment record from Prestera Center for Mental Health.  

The January 2011 VA examiner opined that the Veteran's current mental health difficulties are less likely than not related to service.  The examiner noted that "there is no continuum of treatment to suggest any other connection between current problems and military service" and that the Veteran reported nothing that was consistent with a DSM-IV-TR stressor, and therefore is no stressor related to fear of hostile military or terrorist activity.  The examiner's opinion as to the etiology of anxiety disorder is inadequate as the examiner did not address the Veteran's subjective reports of mental health issues since service, such as violent behavior immediately after separation from service, in rendering his finding that there was no indication to suggest a relationship between anxiety and service.

Based on this evidence, further medical inquiry is warranted.  Therefore, and given that the Veteran has not been examined since January 2011, a new VA psychiatric examination should be obtained to determine the nature and etiology of the Veteran's psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding his mental health, specifically to include the following:

a. Private treatment records from the Vet Center from October 2012 to present. 

b. Private treatment records from the Prestera Center for Mental Health from June 2012 to present. 

c. Any other private treatment provider.   

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain outstanding relevant VA treatment records, to include records from July 2010 to December 2010, and records from January 2013 to present.

3. Afterwards, please schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder.  Make the claims file available to the examiner for review of the case (including both Virtual VA and VBMS).  The examiner is asked to note that this case review took place.  

(a) Please provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder. 

In so doing, the examiner is asked to please reconcile the diagnoses of PTSD and anxiety disorder shown in the record.  See January 2011 VA examination; August 2010 Vet Center treatment record (diagnosing the Veteran with PTSD with apparent consideration of the DSM-IV criteria); June 2012 Prestera Center for Mental Health treatment record.

(b) Regarding a psychiatric disorder other than PTSD, including anxiety disorder, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's psychiatric disorder other than PTSD, including anxiety disorder, is etiologically related to service, to include as a result of fear of death when serving in Vietnam.

The examiner's attention is invited to the Veteran's reports of drinking and mental health issues, such as aggression towards others, beginning right after service.  See e.g., private treatment records from Prestera Center for Mental Health and from the Vet Center; January 2011 VA examination.

(c) If the Veteran has PTSD, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that PTSD resulted from an in-service stressor, to include as a result of fear of hostile military and terrorist activity associated with his service in Vietnam. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Please note that the January 2011 VA medical opinion that the Veteran's anxiety disorder is not related to service is inadequate as the examiner did not address the Veteran's subjective reports of mental health issues since service, such as violent behavior immediately after separation from service, in rendering his finding that there was no indication to suggest a relationship between anxiety and service.  Further, the examiner did not adequately reconcile his diagnosis with the diagnoses of PTSD shown in the record.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




